DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  SMOOTHIE JUNGLE, INC., a Florida Corporation, and SMOOTHIE
     JUNGLE CAFE, LLC., a Florida Limited Liability Company,
                         Appellants,

                                    v.

 BERRY'S STATION CAFE, LLC, a Florida Limited Liability Company,
   d/b/a BERRY’S STATION HEALTH FOODS, MARIANA DURLI,
 individually, LUAN P. MELO, individually, and GEOVANA P. DINEZ,
                           individually,
                            Appellees.

                              No. 4D19-2765

                          [November 19, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicolas Richard Lopane, Judge; L.T. Case No. CACE-19-
005229.

   Keith T. Grumer of Katz Barron, Fort Lauderdale, for appellants.

    Christopher N. Davis-Traina, Joseph D. Garrity, Christine Catherine
Traina and Joshua W. Rosenberg of Garrity Traina, PLLC, Coconut Creek,
for appellees.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN, JJ., and BELL, CAROLYN, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.